Citation Nr: 1341061	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  08-03 550A	)	DATE
	)
	)

	On appeal from the	
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a chronic liver disability, claimed as cirrhosis or a fatty liver, to include as secondary to service-connected anxiety disorder and/or service-connected hepatitis B and C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran served on active duty from June 1976 to October 1979. 

This matter is on appeal from a September 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

In February 2011, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Veteran's claims for service connection for hepatitis B and C, as well as for cirrhosis of the liver and an acquired psychiatric disorder, were most recently Remanded in April 2011 for additional development.  Service connection was granted for hepatitis B and C and PTSD in a September 2012 rating decision and those issues are no longer before the Board.  The Board has recharacterized the remaining claim on appeal to more accurately reflect the Veteran's contention on appeal.  See, October 2013 Informal Hearing Presentation.


FINDING OF FACT

The competent and credible evidence fails to establish that the Veteran had a diagnosis of a chronic disability of the liver, to include cirrhosis or a fatty liver condition (other than his service-connected hepatitis B and C), at any time during the pending appeal.


CONCLUSION OF LAW

The criteria for service connection for a chronic liver disability, to include claimed as cirrhosis or a fatty liver (and other than hepatitis B and C) are not met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in September 2004 and October 2005 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  A November 2006 letter provided notice of how VA determines disability ratings and effective dates if service connection is awarded.  These letter accordingly addressed all notice elements.  Nothing more was required.  

Although the Veteran was not provided complete notice with respect to his claim until after the initial adjudication of the claim, there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  Moreover, the Veteran through his representative demonstrated an understanding of the evidence needed to establish entitlement to service connection for a chronic liver disability in a written Informal Hearing Presentation in October 2013.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  Pertinent medical evidence associated with the claims files consists of service and VA treatment records have been obtained.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative, on his behalf.  Neither the Veteran nor his representative throughout the course of this appeal has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  

The Board observes that the April 2011 Remand directed the RO/AMC to obtain the Veteran's records from the Social Security Administration (SSA) on the basis of June 1992 statement from the Veteran that he had applied for SSA benefits with regard to a back disability.  These records were not requested.  However, there is no indication and the Veteran has not claimed that he is in receipt of SSA benefits for a chronic liver disability.  Furthermore, even if SSA records relevant to treatment of a liver disorder existed in 1992, the Board observes that any such records are irrelevant to the Veteran's February 2005 service connection claim, especially since there is no evidence that a current chronic liver disability existed contemporaneous to or at any time since the filing of the claim.  The Board is satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 11, 146-47 (1999).  

Pursuant to the Board's April 2011 Remand, additional VA treatment records and a May 2011 VA liver, gall bladder, and pancreas examination were also obtained.  A review of that report of examination reveals that all subjective and objective findings necessary for evaluation of the Veteran's claim were observed and recorded.  The examination appears complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Notably, the examination included the necessary testing used to determine that the Veteran does not have a chronic liver disability in addition to his service-connected hepatitis B and C.  Although a pertinent VA medical opinion has not been obtained, as the Veteran has not presented a prima facie case for service connection for a chronic liver disability, a Remand for an opinion is not required at this point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).

The Veteran was provided with a Board hearing in February 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the provisions of 38 C.F.R. § 3.103(c) (2) (2013) require that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that both duties were met during the hearing.  It was clear during the hearing that the Veteran had a full understanding of the issue on appeal.  The undersigned Veteran's Law Judge elicited testimony regarding the history and etiology of any chronic liver disability, to include whether he had any evidence that such disability could be related to his active service.  The Veteran's testimony also triggered the Board's decision to Remand the matter to obtain the above referenced VA treatment records and a VA examination.

For the above reasons, the Board finds that, consistent with Bryant, VA has complied with the duties set forth in 38 C.F.R. § 3.103 (c) (2) and that the Board can adjudicate the claim based on the current record.  It must be noted that neither the Veteran nor his representative have asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c) (2) nor identified any prejudice in the conduct of the Board hearing.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim adjudicated herein.  The Board will proceed with appellate review.

II.  Service Connection

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence of record shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.

The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110 , 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as cirrhosis of the liver, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); cirrhosis of the liver is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran contends that he currently has a chronic liver disability, namely cirrhosis or a fatty liver, that is a result of his period of active duty service.  He also contends that he has a chronic liver disability which is either secondary to his service-connected psychiatric disorder or service-connected hepatitis B and C.  Service connection has already been established for hepatitis B and C as well as posttraumatic stress disorder.  Therefore, the following decision will address the issue of whether the Veteran has a diagnosed chronic liver disease in addition to his service-connected hepatitis B and C.

VA treatment records include a December 1994 surgical pathology report which reflects diagnoses of liver biopsy, diffuse fatty change, and cirrhosis.  A March 1995 report appears to indicate an impression of "chronic HCV with cirrhosis."  An October 1997 report indicates a history of cirrhosis since 1993 and a finding that the Veteran's cirrhosis was stable.  A June 2005 pathology report from a CT guided liver biopsy revealed prominent steatosis.  Alcoholic and diabetic hepatic changes were included in the differential considerations.  The impression was chronic hepatitis B and C with mild activity and portal fibrosis; Ludwig's modified classification of Grade 2, Stage 1; and steatohepatitis, alcoholic versus non alcoholic.  A September 2005 report indicates a past medical history of mild cirrhosis, but no assessment or diagnosis of cirrhosis.  An October 2005 report reflects that while the Veteran's medical record indicated a diagnosis of liver cirrhosis he did not have liver cirrhosis based upon his liver history in 2005.  The impression was "chronic HCV genotype 3, no histologic or biochemical evidence of cirrhosis."

Pursuant to the Board's April 2011 Remand, the Veteran was afforded a VA liver examination in May 2011 at which time the Veteran presented with a history of risk factors for hepatitis B and C.  The Veteran did not have any symptoms of nausea, vomiting, malaise, easy fatigability, anorexia, or arthralgia.  He endorsed right upper quadrant pain but denied a need for bed rest or treatment for hepatitis B and C.  He was not on diet therapy or medications.  

On examination, there was no tenderness over the right upper quadrant and the size of the liver size was normal.  There were no ascites or evidence of portal hypertension like spider angioma, splenomegaly, or abdominal pain.  Other signs of liver disease like jaundice, palmar erythema, and spider angiomata were not present.  Diagnostic tests included an alpha-fetoprotein test which was normal.  Liver imaging was negative for neoplasm.  The Veteran's liver enzymes were elevated from 5 years ago and an echogram showed changes of fatty liver.  

The final diagnosis was hepatitis B and hepatitis C.  The examiner opined that the Veteran had no clinical symptomatology of cirrhosis or symptoms of portal hypertension.  The only abnormal finding was that of a fatty liver on echogram etiologically related to hepatitis B and hepatitis C.  The Veteran did not have lupus and his alpha-fetoprotein level was normal.

 "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Indeed, even when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The Board finds that the probative evidence is against the possibility that the Veteran has a chronic liver disability including cirrhosis or fatty liver (other than his service-connected hepatitis B and C), even acknowledging clinical findings of a fatty liver.  The medical evidence of the record shows that the Veteran has never been diagnosed with a chronic liver disability other than hepatitis B and C either contemporaneous to or since he filed the February 2005 claim.  The October 2005 report a VA physician acknowledged that the Veteran's medical record indicated a diagnosis of liver cirrhosis, but specifically stated that he did not have liver cirrhosis.  This finding is further supported by the May 2011 VA examiner's findings which confirm that the Veteran had no clinical symptomatology of cirrhosis which is of great probative value.  Of further significance is the fact that while the VA examiner opined that the fatty liver was etiologically related to the Veteran's hepatitis B and C, the finding of a "fatty liver" is not a chronic liver disability for which service connection may be granted.  He has accordingly not shown a current disorder for which service connection can be granted, whether on a direct basis or a secondary basis.

Consideration has been given to the Veteran's assertion that he has a liver disorder other than his hepatitis infections/diseases.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of chronic liver disorder falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Chronic liver disease such as cirrhosis is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that diagnostic and laboratory tests are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report symptoms of fatigue and abdominal pain, there is no indication that the Veteran is competent to render a diagnosis of a chronic liver disease.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating liver disability.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

In summary, the preponderance of the evidence weighs against the claim.  There is no medical evidence of the presence of a chronic liver disability (other than hepatitis B and C) during the pendency of this claim. Therefore, because the preponderance of the evidence is against his claim, service connection for a chronic liver disability is not warranted.

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic liver disability, to include cirrhosis or a fatty liver (other than hepatitis B and C), is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


